Title: To Thomas Jefferson from John Rutledge, 25 December 1787
From: Rutledge, John
To: Jefferson, Thomas



Dr. Sir
Charleston Decr. 25. 1787

I have had the pleasure of receiving your Letter, of the 6th. of August, and should have acknowledged the receipt of it, long ago, but, have been very much in the Country, and engaged, since my Return from Philadelphia. You will have the Goodness to excuse the delay.
I am extremely obliged to you, for the great Politeness and Attention with which my son informs me you have honoured him, and thank you, for your friendly Hints, respecting his European Tour about which I will write to you.
If he has gone to England, be pleased to forward the inclosed to him, as soon as it gets to Hand. I presume you have his Address. If not, pray commit the dispatches to the Care of, and send ’em under Cover to Mr. Adams.
My Brother Edward, I, and some of our friends, propose making a Trial of the French Market, for Rice; and will ship about 1000 Barrels, in a Vessell for L’orient, in about 12 days: I hope she will arrive before Lent, and give Us a Chance for a good Price.
By the declarations received Yesterday from London, of oct. 27, from the Duke of Dorset and Mr. Eden, on the part of G. Britain and the Count de Montmorin, on that of France, it seems as if the late Appearance of war has vanished.
I have before me your Letter to the Agricultural Society. We are greatly obliged to you, for your Attention to the Objects mentioned in it. The Governor proposes to cultivate the olive, immediately, on an extensive plan, and, it is probable that other Gentlemen will follow his Example: I proposed writing to you on the subject of Rice, but the short Notice of the present opportunity obliges me to postpone the doing so till another.
I am with sincere Esteem & Regard Dr. Sir Yr. obliged & very hble Servt.,

J: Rutledge

 